DOWDELL, J.
— The defendant was indicted and tried in the circuit court of Madison county for obtaining goods under false pretenses. On the trial the de-. fendant sought to prove by the foreman of the grand jury that found the indictment, and ivhich was then still in session, that since said indictment had been returned into court and after the arraignment of the defendant thereon, the grand jury had reconsidered the matter and voted to withdraw the indictment.
In the administration of the criminal law the powers and duties of the grand jury are prescribed by the statutes. It is that branch of the court, when organized under the statute, in which all criminal prosecutions by indictment must originate. It puts in motion the organized machinery for the trial of persons charged with crime by presenting in open court in the name of the State a complaint, which must he endorsed a true Mil. By this means the court acquires jurisdiction of the particular case. The functions and powers of the grand jury as to the indictment so returned are ended when the presentment is made and the indictment or true bill is received by the court. There ivas no error in refusing to permit the defendant to make this proof; it was immaterial and palpably irrelevant.
The evidence on the part of the State tended to show that the defendant obtained goods and merchandise from' J. Klaus & Go. by falsely pretending that he, the defendant, owned two mules, which he did not in fact own, on which he gave said Klaus & Go. a mortgage to secure the payment for said goods so obtained.
Without objection on the part of the defendant, the ■State introduced in evidence an itemized statement of account of the goods, which the defendant obtained from *18Klaus & Co. by means of bis false pretense, and which aggregated $42.93; also the ledger from which the above account was taken, was introduced in evidence without objection. The witness Merckentz, who with Sam Levy composed the firm of Klaus & Co. testified to selling some of the articles mentioned in the account to the amount of $3.68, but he also testified that the itemized account offered in evidence was correct, and that the goods mentioned in the account, except what he himself sold, were sold by clerks in the store. Under this state of the evidence the court very properly refused to give the charges requested by the defendant, which limited the guilt of 'the defendant to articles sold by the witness Merckentz personally.
When the defendant in a criminal case offers himself as a witness, evidence of his general bad character may be introduced for the purpose of impeaching in the same manner as in case of any other witness, who is called to testify. Mitchell v. State, 94 Ala. 68; McDaniel v. State, 97 Ala. 14.
• We find no eror in the record and the judgment of the circuit court must be affirmed.